DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-8, 11-13, 17-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Klofta et al. (2008/0021428).
With respect to claim 1, Janszen discloses a system for detecting a property associated with an absorbent article, as disclosed in column 1, lines 31-39, comprising an absorbent article 100 comprising a garment-facing layer 110 comprising a combination of a film and nonwoven material, as disclosed in column 15, lines 12-15, and a strip of material 111 disposed on an exterior surface of the garment-facing layer 110 for defining a pocket, as shown in figure 1A. A detector 1504 is configured for placement in and removal from the pocket 111, as shown in figure 19. The detector is considered to fulfill the limitations of a multi-use sensor for detecting a property associated with the absorbent article because it is capacitively coupled to electrodes that sense wetness, as disclosed in column 1, lines 16-17 and 31-46.
Janszen discloses all aspects of the claimed invention with the exception of the strip of material being nonwoven, the pocket comprising hooks for closing, and the sensor having a bending stiffness of less than 1000N/m. 
Klofta discloses a system for detecting a property in an absorbent article comprising a sensor disposed in a pocket, as disclosed in paragraph [0004]. Klofta teaches that the pocket can be formed from nonwoven material, as disclosed on page 8, claim 8. The use of nonwoven material on the outer surface of an absorbent article is well-known in the art to provide an exterior surface that is soft to the touch. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the strip of material of Janszen a nonwoven material, as taught by Klofta, to achieve the predictable result of a pocket for holding a sensor on the exterior surface of an absorbent article that is soft to the touch.
Janszen discloses all aspects of the claimed invention with the exception of the pocket having hooks for closing. The use of mechanical hook fasteners is well-known in the art to achieve a refastenable closure. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the pocket of Jansen with hook fasteners for closing in order to achieve the predictable result of being able to securely close the pocket to prevent the sensor from accidentally falling out.
Janszen discloses all aspects of the claimed invention with the exception of the sensor having a bending stiffness of less than 1000 N/m. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Janszen with a bending stiffness of less than 1000 N/m, to achieve the predictable result of a sensor that provides enough flexibility to be comfortable and non-irritating to a wearer.
With respect to claim 2, Jenszen discloses all aspects of the claimed invention with the exception of the sensor having a bending stiffness of less than 600 N/m. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Jenszen with a bending stiffness of less than 600 N/m, to achieve the predictable result of a sensor that provides enough flexibility to be comfortable and non-irritating to a wearer.
With respect to claim 3, Jenszen discloses all aspects of the claimed invention with the exception of the sensor having a bending stiffness of less than 400 N/m. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Jenszen with a bending stiffness of less than 400 N/m, to achieve the predictable result of a sensor that provides enough flexibility to be comfortable and non-irritating to a wearer.
With respect to claim 7, the pocket strip of Janszen comprises non-open edges permanently joined to the absorbent article, as shown in figure 9 and disclosed in column 6, lines 20-22.
With respect to claim 8, an open edge of the pocket strip is adjacent to an edge of a waist opening of the absorbent article, as shown in figure 19.
With respect to claim 11, changes in the size and proportions of the sensor and pocket constitute an obvious matter of design choice that does not distinguish the claimed invention over the prior art.
With respect to claim 12, Janszen discloses a system for detecting a property associated with an absorbent article, as disclosed in column 1, lines 31-39, comprising an absorbent article 100 comprising a garment-facing layer 110 comprising a combination of a film and nonwoven material, as disclosed in column 15, lines 12-15, and a strip of material 111 disposed on an exterior surface of the garment-facing layer 110 for defining a pocket, as shown in figure 1A. A detector 1504 is configured for placement in and removal from the pocket 111, as shown in figure 19. The detector is considered to fulfill the limitations of a multi-use sensor for detecting a property associated with the absorbent article because it is capacitively coupled to electrodes that sense wetness, as disclosed in column 1, lines 16-17 and 31-46.
Janszen discloses all aspects of the claimed invention with the exception of the strip of material being nonwoven, the pocket comprising hooks for closing, and the sensor having a bending modulus of less than 1.0E+08 N/m2. 
Klofta discloses a system for detecting a property in an absorbent article comprising a sensor disposed in a pocket, as disclosed in paragraph [0004]. Klofta teaches that the pocket can be formed from nonwoven material, as disclosed on page 8, claim 8. The use of nonwoven material on the outer surface of an absorbent article is well-known in the art to provide an exterior surface that is soft to the touch. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the strip of material of Janszen a nonwoven material, as taught by Klofta, to achieve the predictable result of a pocket for holding a sensor on the exterior surface of an absorbent article that is soft to the touch.
Janszen discloses all aspects of the claimed invention with the exception of the pocket having hooks for closing. The use of mechanical hook fasteners is well-known in the art to achieve a refastenable closure. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the pocket of Jansen with hook fasteners for closing in order to achieve the predictable result of being able to securely close the pocket to prevent the sensor from accidentally falling out.
Janszen discloses all aspects of the claimed invention with the exception of the sensor having a bending modulus of less than 1.0E+08 N/m2. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Jenszen with a bending modulus of less than 1.0E+0.8 N/m2, to achieve the predictable result of a sensor that provides enough flexibility to be comfortable and non-irritating to a wearer.
With respect to claim 13, Jenszen discloses all aspects of the claimed invention with the exception of the sensor having a bending modulus of less than 1.0E+0.6 N/m2. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Jenszen with a bending modulus of less than 1.0E+0.6 N/m2, to achieve the predictable result of a sensor that provides enough flexibility to be comfortable and non-irritating to a wearer.
With respect to claim 17, the pocket strip of Janszen comprises non-open edges permanently joined to the absorbent article, as shown in figure 9 and disclosed in column 6, lines 20-22.
With respect to claim 18, an open edge of the pocket strip is adjacent to an edge of a waist opening of the absorbent article, as shown in figure 19.
With respect to claim 20, changes in the size and proportions of the sensor and pocket constitute an obvious matter of design choice that does not distinguish the claimed invention over the prior art.

Claims 4-6 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Klofta et al. (2008/0021428), and further in view of Ales et al. (8,274,393; herein after Ales ‘393).
With respect to claims 4-5 and 14-15, modified Janszen discloses all aspects of the claimed invention with the exception of a color change material that is detectable by the sensor. Ales ‘393 teaches the use of an optical sensor for attachment to the garment-facing surface of an absorbent article that detects a change in color of a color change material in the article, as disclosed in column 16, lines 33-45. It would have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Janszen an optical sensor and to provide the article with color change material that is detectable by the sensor, as taught by Ales ‘393, to achieve the predictable result of obviating the need for electrodes within the article.
With respect to claims 6 and 16, modified Janszen discloses all aspects of the claimed invention with the exception of the sensor sensing humidity or temperature. Ales ‘393 teaches the use of a humidity or temperature sensor in an absorbent article, as disclosed in column 15, lines 6-39. It would have been obvious too one of ordinary skill in the art at the time of invention to make the sensor of Janszen capable of sensing humidity or temperature, as taught by Ales ‘393, to achieve the predictable result of obviating the need for electrodes within the article.

Claims 9-10 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Klofta et al. (2008/0021428), and further in view of Ales et al. (2012/0016337; herein after Ales ‘337).
With respect to claims 9 and 19, modified Janszen discloses all aspects of the claimed invention with the exception of a graphic for indicating a proper location for the sensor. Ales ‘337 discloses a sensor for attachment to the garment-facing surface of an absorbent article, as shown in figure 2, and teaches providing a graphic 150, as shown in figure 3, for indicating a proper location for the sensor to assist a user in aligning the sensor, as disclosed in paragraph [0069]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Janszen with a graphic, as taught by Ales ‘337, to assist a user in correctly aligning the sensor.
With respect to claim 10, Ales ‘337 teaches the graphic 150 comprises a color, as disclosed in paragraph [0069], but does not explicitly disclose that the color is different than an area surrounding the graphic. It would have been obvious to one of ordinary skill in the art at the time of invention to provide Janszen with a graphic comprising a color, as taught by Ales ‘337, wherein the color is different than an area surrounding the graphic in order to achieve the predictable result of a graphic that is visually distinguishable so a user may identify where to place the sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publications 2009/0198202, 2008/0054408, and 2007/0233027 disclose the stiffness of a sensor for an absorbent article. U.S. Patent 4,768,023 discloses an absorbent article having a strip of material that holds a sensor in a pocket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781